Citation Nr: 0626693	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected hypothyroidism.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected right wrist disability.

3.  Entitlement to an initial compensable evaluation for 
service-connected hemorrhoids.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a bunionectomy of the right foot 
and early bunion formation on the left foot, to include 
separate evaluations for the residuals of a bunionectomy of 
the right foot and early bunion formation on the left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980, from January 1987 to October 1987, from April 
1996 to June 1997, and from September 1997 to May 2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO by which the RO 
granted service connection for various claimed disabilities.  

The procedural history of this case is rather complex.  In 
April 2002, the veteran filed a claim of service connection 
for a cerebral aneurism, hypothyroidism, vertigo, right hand 
ganglion cyst, right foot status post bunionectomy, painful 
bunion formation left foot, bilateral varicose veins, and for 
hemorrhoids.  By July 2002 rating decision, the RO granted 
service connection for residuals of a right ophthalmic 
cerebral aneurysm (benign positional vertigo), 
hypothyroidism, hemorrhoids, left foot hallux valgus, 
bilateral varicose veins, residuals of a bunionectomy of the 
right foot and early bunion formation of the left foot, and 
for degenerative joint disease of the right wrist with a 
ganglion cyst.  

In February 2003, the veteran expressed disagreement with the 
initial ratings assigned for hypothyroidism, hemorrhoids, and 
degenerative joint disease of the right wrist.  She also 
requested that the service-connected residuals of an aneurysm 
and vertigo be rated separately.  In a March 2003 notice of 
disagreement, the veteran asked that the service-connected 
residuals of a bunionectomy of the right foot and early 
bunion formation of the left foot be rated separately (which 
essentially, in the Board's opinion, amounts to a claim for a 
higher evaluation).

A hearing was held at the RO in April 2004.  By a June 2004 
rating decision, the RO granted separate evaluations for 
residuals of a right ophthalmic cerebral aneurysm.  Thus, the 
full benefit sought on appeal has been granted, and the issue 
of entitlement to separate evaluations for vertigo a 
residuals of the right ophthalmic aneurysm is not before the 
Board.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  
The veteran's representative is of the impression that there 
is a claim for increase pending regarding the zero percent 
evaluation assigned to the now separately service-connected 
residuals of an ophthalmic cerebral aneurysm.  This is not 
the case, however, as no notice of disagreement has been 
filed with respect to the initial zero percent evaluation 
assigned to that disability.

The Board notes that during the course of this appeal, the RO 
granted increased ratings for service-connected 
hypothyroidism and for the service-connected right wrist 
disability.  Although each increase represents a grant of 
benefits, the United States Court of Appeals for Veterans 
Claims (Court) has held that a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these matters continue before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected hypothyroidism is 
manifested by no more than fatigability, constipation, mental 
sluggishness, and complaints of weight gain.

2.  The veteran's service-connected degenerative joint 
disease of the right wrist with a ganglion cyst are 
manifested by no more than moderate degenerative changes and 
subjective complaints of pain and weakness but with no 
objective evidence of lack of endurance, weakness, fatigue, 
instability, or ankylosis.

3.  The veteran's service-connected hemorrhoids were 
manifested by no more than a mild or moderate disability 
picture before May 4, 2004.

4.  The veteran's service-connected hemorrhoids are 
manifested by frequent recurrences and irreducibility from 
May 4, 2004.

5.  The veteran's service-connected residuals of a 
bunionectomy of the right foot and early bunion formation on 
the left foot consist of tenderness to palpation of both 
feet.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
hypothyroidism have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.3, 4.7, 4.119, Diagnostic Code 
7903 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative joint disease of the right wrist with a ganglion 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes 
5015-5003, 5215 (2005).

3.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
hemorrhoids have not been met for the period before May 4, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2005).

4.  The criteria for a 10 percent evaluation for the 
veteran's service-connected hemorrhoids have been met 
effective May 4, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2005).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
residuals of a bunionectomy of the right foot and early 
bunion formation on the left foot, to include separate 
compensable evaluations for the bunionectomy of the right 
foot and the early bunion formation on the left foot, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.3, 4.71a, Diagnostic Code 5279 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on her behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in her 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in October 2003 and January 2005 letters, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete her claims, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that she felt would 
support her claims.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  Because the claims are 
largely denied, no effective dates will be assigned.  
Regarding the hemorrhoids claim, the veteran will have ample 
opportunity to appeal the effective date of increase and 
would be greatly inconvenienced by a delay in the receipt of 
increased benefits that a remand for corrective notice would 
entail.  Thus, the Board finds no prejudice of granting the 
claim of increase at this time.

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letter she received.  The Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran for several reasons.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board.  After affording the veteran the 
opportunity to respond, the RO reconsidered the veteran's 
claims in a subsequent statement of the case and supplemental 
statement of the case.  It is also noted that the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA and private medical records.  The veteran has also 
been provided several comprehensive VA medical examinations 
in furtherance of her claims.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.


Hypothyroidism

The veteran's service-connected hypothyroidism has been rated 
30 percent disabling by the RO under the provisions of 
Diagnostic Code 7903.  38 C.F.R. § 4.119.  

Under this regulatory provision, a rating of 10 percent 
rating is warranted when hypothyroidism is productive of 
fatigability, or when continuous medication is required to 
treat the condition.  A 30 percent rating requires that the 
condition be manifested by fatigability, constipation, and 
mental sluggishness.  To warrant a 60 percent rating, the 
disability must be productive of muscular weakness, mental 
disturbance, and weight gain.  Finally, a 100 percent rating 
is warranted when the condition is manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.  Id.

On May 2002 VA medical examination, the veteran reported a 
diagnosis of hypothyroidism in 2001 and that she took 
medication to control the condition.  She complained of 
weight gain.  Objectively, the veteran stood five feet four 
inches tall and weighed 163 pounds.  The examiner indicated 
that the veteran's endocrine system was within normal limits 
but diagnosed hypothyroidism.  

In February 2004, the veteran denied weight gain, heat loss, 
cold intolerance, and tremor.  During the April 2004 hearing 
the veteran essentially testified that her hypothyroidism was 
manifested by weight gain and mental sluggishness.  

On May 2004 VA medical examination, the veteran complained of 
fatigue and short-term memory loss that she attributed to her 
hypothyroidism.  She also complained of constipation.  The 
veteran reported cold intolerance and indicated that she had 
gained 40 pounds over a six month period.  On objective 
examination, the thyroid was not enlarged.  The examiner 
diagnosed hypothyroidism with complaints of cold intolerance, 
constipation, weight gain, and sleepiness without bradycardia 
and TSH within the normal range.  

As apparent from the foregoing discussion, the veteran's 
hypothyroidism has never been manifested by mental 
disturbance or weakness.  Thus, although she has reported 
weight gain, she does not meet most of the criteria 
contemplated by a 60 percent disability evaluation under 
Diagnostic Code 7903.  Thus, the Board concludes that a 60 
percent evaluation for the veteran's service-connected 
hypothyroidism is denied for the entire appellate period.  
38 C.F.R. § 4.119, Diagnostic Code 7903; Fenderson, supra. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that her 
service connected hypothyroidism has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


Right wrist degenerative joint disease with a ganglion cyst

The veteran's service-connected degenerative joint disease of 
the right wrist with a ganglion cyst has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 5015-5003.  38 C.F.R. § 4.71a.  

Diagnostic Code 5015 pertains to benign new bone growths.  
The diseases under Diagnostic Codes 5013 through 5024 are to 
be rated on limitation of motion of affected parts.  
38 C.F.R. § 4.71a.

Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  Id.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis with X-ray evidence of involvement of a major joint 
or two or more minor joints.  Id.  The wrist is a major 
joint.  38 C.F.R. § 4.45(f).  

Diagnostic Code 5215 pertains to limitation of motion of the 
wrist.  Under Diagnostic Code 5215, a 10 percent rating is 
assigned when there is dorsiflexion less than 15 degrees or 
palmar flexion in line with the forearm.  There is no 
distinction between major and minor extremities, and 10 
percent is the maximum available rating under this code.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5215.

Normal range of motion of the wrist is as follows: 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees and radial deviation to 20 
degrees.  See 38 C.F.R. § 4.71a, Plate I (2005).

On May 2002 VA medical examination, the examiner noted a 
ganglion cyst on the thenar prominence of the right hand.  
The examiner diagnosed a ganglion cyst of the right hand with 
degenerative joint disease of the first carpometacarpal 
joint.  

During the April 2004 RO hearing, the veteran testified that 
her right wrist was weaker than her left wrist, and that it 
was painful and becomes inflamed.  

On May 2004 VA medical examination, the veteran reported 
using a right wrist brace and treatment with cortisone 
injections.  Continued cortisone injections were not 
recommended.  She reported mild right wrist pain.  The 
veteran indicated the presence of such symptoms as right 
wrist weakness, stiffness, swelling, heat, redness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  The veteran complained of trouble with heavy 
lifting and opening jars with the right hand.  On objective 
examination, the examiner noted right wrist range of motion 
as follows: flexion to 90 degrees, extension to 70 degrees, 
radial deviation to 20 degrees, and ulnar deviation to 55 
degrees.  There was no pain on right wrist motion.  There was 
no evidence of fatigue, weakness, instability, or lack of 
endurance.  There was no abnormal movement.  Furthermore, 
there was no right wrist ankylosis.  The examiner diagnosed 
moderate degenerative changes of the first carpal-metacarpal 
joint of right wrist X-ray study.

The evidence reflects that the veteran is in receipt of the 
maximum evaluation permissible under the applicable 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5015, 5215.  Thus, no further compensation under these 
provisions is warranted at any time during the appeals 
period.  Id; Fenderson, supra.  The Board notes that the only 
other potentially applicable provision is Diagnostic Code 
5214, which pertains to ankylosis of the wrist and provides 
for ratings in excess of 10 percent.  38 C.F.R. § 4.71a.  An 
evaluation under Diagnostic Code 5214 is not warranted, 
however, because the veteran does not suffer from ankylosis 
of the right wrist.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  The Board 
observes that no further compensation is warranted under 
these provisions because functional loss due to pain or 
weakness has not been shown, and weakened movement, excess 
fatigability, and incoordination were likewise not apparent 
on objective examination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected right wrist disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. 218 at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Hemorrhoids

The veteran's service-connected hemorrhoids have been rated 
zero percent disabling by the RO under the provisions of 
Diagnostic Code 7336.  38 C.F.R. § 4.114.  

Under this regulatory provision, a zero percent evaluation is 
warranted for mild or moderate hemorrhoids, and a 10 percent 
evaluation is warranted for irreducible, large, or thrombotic 
hemorrhoids with excessive redundant tissue and evidencing 
frequent recurrences.  Id.  A 20 percent evaluation is 
warranted for with persistent bleeding and with secondary 
anemia or with fissures.  Id.  

On May 2002 VA medical examination, the examiner observed 
soft nondistended hemorrhoids on visual examination.  The 
diagnosed was of hemorrhoids.  During the April 2004 RO 
hearing, the veteran testified that while she has 
hemorrhoids, she doesn't have any problems with them.

On May 2004 VA medical examination, the veteran reported 
bleeding with the hemorrhoids.  The hemorrhoids were not 
reducible.  The hemorrhoids were of medium size and ever 
present.  There was no fissure, and the hemorrhoids were not 
thrombotic.  There was evidence of bleeding on objective 
examination.

Before May 2004, the veteran's hemorrhoidal disability 
appears to have been mild.  During that time, the veteran's 
hemorrhoids were nondistended and soft.  These manifestations 
reflect a disability that mild in nature.  Thus, a 
compensable evaluation before that date is not warranted.  
Id.

Beginning in May 2004, the veteran's hemorrhoids have been 
shown to be irreducible and appear to recur frequently, thus, 
although excess redundant tissue has not been shown, a 10 
percent evaluation is warranted because the veteran's 
hemorrhoidal disorder meets most of the criteria necessary 
for a 10 percent evaluation.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.114, Diagnostic Code 7336; Gilpin, supra.  A 10 
percent evaluation is warranted from May 4, 2004, the date of 
examination upon which increase in disability was shown.  See 
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected hemorrhoids have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. 218 at 227.


Residuals of a bunionectomy of the right foot and early 
bunion formation on the left foot

The veteran's service-connected residuals of a bunionectomy 
of the right foot and early bunion formation on the left foot 
have been rated as 10 percent disabling by the RO under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5279 by 
analogy.  See 38 C.F.R. § 4.20.  

Under this regulatory provision, a 10 percent evaluation is 
warranted for metatarsalgia (a form of foot pain, see 
Dorlands Illustrated Medical Dictionary (28th ed. 1994)), 
anterior, unilateral or bilateral, and is the highest 
evaluation available under this code.  

On May 2002 VA medical examination, bilateral pes cavus with 
tenderness to palpation on the first metatarsophalangeal 
joint on the right foot with healed fat pad atrophy was 
indicated, along with plantar callus formation.  The examiner 
also observed 24 degrees of hallux valgus deformity of the 
left foot with bunion formation, with tenderness to 
palpation.  X-rays of the right foot revealed a postoperative 
change of the first metatarsal with retained hardware 
consistent with a prior bunionectomy.  The veteran was 
diagnosed with left hallux valgus with bunion formation.  

During the April 2004 RO hearing, the veteran testified that 
she has a large bunion on the left foot, but that she has not 
sought treatment because she did not want to undergo surgery 
as she had for her right foot disability.  She added that she 
has difficulty at work due to her foot problems, and works 
part-time.  

The veteran's main contention is that a higher - or separate, 
compensable - evaluation is warranted for her early bunion 
formation on the left foot.  Again, it is noted that that the 
veteran is in receipt of the maximum evaluation permissible 
under the applicable diagnostic code for this disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5279.  Thus, no further 
compensation under this provision is warranted at any time 
during the appeal period.  With respect to consideration of a 
separate evaluation for the bunion formation on the left 
foot, it is pointed out that this Diagnostic Code applies to 
unilateral or bilateral metatarsalgia.  As such, rating 
bunions on both the right and left foot as one disability was 
appropriate.  

The Board has also considered the possibility of evaluating, 
by analogy, the left foot bunion formation under other codes 
pertaining to foot disabilities, however, doing so would 
violate the rule against pyramiding, as service connection 
has been previously established for hallux valgus of the left 
foot under Diagnostic Code 5280, and the veteran's left foot 
bunion formation is not analogous to pronounced pes planus, 
claw foot, or malunion or nonunion of the metatarsal bones 
(rating under either code would, in any event, probably 
violate the pyramiding rule).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected residuals of a bunionectomy of the right 
foot and early bunion formation on the left foot have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. 218 at 
227.




ORDER

Entitlement to an increased rating for service-connected 
hypothyroidism is denied.

Entitlement to an increased rating for service-connected 
right wrist degenerative joint disease with a ganglion cyst 
is denied.

Entitlement to an increased rating for hemorrhoids is denied 
before May 4, 2004.

An evaluation of 10 percent for hemorrhoids is granted 
effective May 4, 2004 subject to the law and regulations 
governing the disbursement of veterans' benefits.

Entitlement to an increased rating for the service-connected 
residuals of a bunionectomy of the right foot and early 
bunion formation on the left foot, to include separate 
compensable evaluations for both the residuals of a 
bunionectomy of the right foot and early bunion formation on 
the left foot right, is denied.



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


